COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                      NOTICE OF ORDER ON MOTION

Cause number:           01-09-00735-CV
Style:                  William David Golden
                        v Janet Sue Golden
                  *
Date motion filed :     February 28, 2013
Type of motion:         Motion for Extended Filings of Pleadings
Party filing motion:    Appellant
Document to be filed:   Motion for Rehearing

         Appellant’s motion to extend the time to file his motion for rehearing is GRANTED and
         appellant’s motion for rehearing is deemed timely filed.

Judge's signature: /s/ Justice Rebeca Huddle
                   Acting individually       Acting for the Court

                  Panel consists of ______________________________.

Date: March 4, 2013




November 7, 2008 Revision